 586DECISIONS OF NATIONAL LABOR RELATIONS BOARDNew Enterprise Stone and Lime Co., Inc.andUnitedCement,Lime and Gypsum Workers InternationalUnion, AFL-CIO. Case 6-CA-4174June 11, 1969DECISION AND ORDERUpon a charge filed by United Cement, Lime andGypsum Workers International Union,AFL-CIO,herein called the Union, the General Counsel for theNationalLabor Relations Board, by the ActingRegional Director for Region 6, issued a complaintand notice of hearing,dated June 28, 1968, againsttheNew Enterprise Stone and Lime Co., hereincalled the Respondent,alleging that the Respondenthas engaged in, and is engaging in, unfair laborpractices within the meaning of Section 8(a)(1) and(5), and Section 2(6) and (7) of the National LaborRelationsAct,asamended.Subsequently, theRespondent filed its answer,admitting in part, anddenyinginpart, theallegationsof the complaint,and filed a Motion for Summary Judgment ofDismissal,allegingthatCourt review of Case6-CA-4038'willbedispositivenot only of theRespondent's bargaining obligation in that case butalso of its bargaining obligation in the instant case.On July 15, 1968,the RegionalDirector referred theMotion for Summary Judgment of Dismissal to theTrial Examiner designated to conduct the hearing,for ruling. The General Counsel filed opposition totheRespondent'smotion.By Order dated July 25,1968,TrialExaminer Sidney Sherman denied theRespondent'sMotion for Summary Judgment ofDismissal.Thereafter,onAugust 26, 1968, the GeneralCounsel filed a Motion to Board for SummaryJudgment,moving that all the material allegationsin the complaint,in view of the admission containedintheRespondent'sanswer,bedeemed to beadmitted to be true, that the Respondent be foundto have violated Section 8(a)(5) and(1) of the Act,and that the Board make findings of fact andconclusions of law in conformity with the allegationsof the complaint. On August 28, 1968, the BoardissuedanOrder Transferring Proceeding to theBoard anda Notice to Show Cause. On September11, 1968, the Respondent filed with the Board anoppositiontoGeneralCounsel'sMotionforSummary Judgment.Upon the entire record in this case, the Boardmakes the following:FINDINGS OF FACTvirtue of the laws of the State of Delaware and isengaged in New Enterprise,Pennsylvania, in theoperation of quarries,themanufacture and sale ofconcreteproducts,andinconstructionandmaintenancework for its various plants anddivisions,themajority of which are located inPennsylvania.During the past year 12-monthperiod,Respondentpurchasedsuppliesandmaterials valued in excess of $50,000 for use at itsPennsylvania facilities, directly from points outsidetheCommonwealth of Pennsylvania.During thesameperiod,RespondentshippedfromitsPennsylvania facilities goods and materials valued inexcess of $50,000, directly to points outside theCommonwealth of Pennsylvania.We find thatRespondent is an employer engaged in commercewithin the meaning of Section 2(6) and(7) of theAct.II.THE LABORORGANIZATION INVOLVEDThe Unionisa labor organization within themeaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. TheRepresentation Proceeding1.The unitAtalltimesmaterialhereinthefollowingemployees of the Respondent have constituted a unitappropriate for collective bargaining within the Act:All production and maintenance employees ofNew Enterprise Stone & Lime Company, Inc., atitsConcrete Products Division plantinRoaringSpring,Pennsylvania,includingprestressedconcreteemployees,butexcludingallotheremployees, office clerical employees, technicalemployees and guards, professional employees andsupervisors as definedin the Act.2.The certificationOn August 16, 1967, a majority of the employeesofRespondent in said unit, in a secret electionconducted under the supervision of the RegionalDirector for Region 6, designated the Union as theirrepresentativeforthepurposesofcollectivebargainingwithRespondent; and on August 24,1967, the Regional Director for Region 6 certifiedthe Union as the collective-bargaining representativeof the employees in said unit and the Unioncontinues 'o be such representative of all employeesin said unit.1.THE BUSINESS OF RESPONDENTRespondent is, and has been at all times materialherein,a corporation duly organized and existing byNew Enterprise Stoneand LimeCo..Inc.. 168 NLRB No. 95.B. The Respondent's Alleged Violations ofSection 8(a)(5) and (1)The Respondent,in its answer to the complaintherein,admits:(1) that on or aboutAugust 27,176 NLRB No. 71 NEW ENTERPRISE STONE AND LIME CO.5871967, it unilaterally and without prior notice to orconsultation with the Union, discontinued weekdayovertime of its employees employed in the aforesaidunit,and as a result of the elimination of suchovertime transferred approximately eight employeesemployed in the aforesaid unit from the day shift totheafternoon shift; and (2) that on or aboutNovember 6, 1967, it unilaterally and without noticeto or consultation with the Union, converted thepositionsof four hourlypaid leadmen, who hadheretofore been included in the aforesaid unit, intononbargaining unit positions.The recorddisclosesthat the events covered bythe allegation of the complaint referred to above, asto the unilateral discontinuanceof dailyovertime,occurred prior to the filing of the charge andissuance of the complaint in the earlier Section8(a)(5) proceedings.'We have determined as a matter of sound judicialadministrationof the Actto dismiss the allegationof the instant complaint alleging unilateral change,by the Respondent, in the overtime hours worked byits employees. Unlike the situation in Quaker Tooland Die,Inc.,' the events covered by the instantallegationoccurred prior to the issuance of thecomplaint in the aforementioned Section 8(a)(5)proceeding and were apparently known to haveoccurred by the parties. As no special circumstanceshave been shown here to now justify making thealleged violation the subject of a separate Section8(a)(5) proceeding, we shall, accordingly, deny theMotion for Summary Judgment and order dismissalof this allegation of the complaint.As noted, the other allegation of the instantcomplaint asserts that Respondent violated Section8(a)(5) of the Act by unilaterally converting, on oraboutNovember 7, 1967, the positions of fourhourly-paid leadmen,who theretofore had beenincluded in the bargaining unit,to nonbargainingunit positions.Respondent's answer, however, whileadmitting such unilateral conduct, raises a questionwhether by doing so the Respondent eliminated anyunit work. The meager record before us is factuallyinsufficient to resolve the legal issues raised. Amaterial issue of fact having been raised,theMotionfor Summary Judgment must be denied. However,although the normal procedure would be to remandthe case for further hearing, we have determinedthat no useful purpose would be served by doing so.Even if this alleged violationwas factuallyestablished,we would not in the circumstances ofthis case require the Respondent to do more thanfulfill itsbargaining obligation in the appropriateunit as required by our earlier order. This wouldadd nothing of substance to the remedy provided intheearliercase.Accordingly,we shall orderdismissal of this allegationof thecomplaint.ORDER'See fn. T.'169 NLRB No. 166.and it hereby is,dismissed.It is hereby ordered that the complaint herein be,